Citation Nr: 0301020	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-11 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-
connected residuals of the left knee disability.  

(The issue of an increased rating for the service-
connected residuals of a shell fragment wound of the right 
thigh, involving muscle group XV, currently evaluated as 
30 percent disabling, will be the subject of a later 
decision).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating 
decision by the RO.  

These matters, along with the issues of service connection 
for hearing loss and tinnitus, were remanded by the Board 
to the RO for additional development of the record in 
December 2000.  The Board also determined that the January 
1946, July 1946, and August 1946 decisions had not 
involved clear and unmistakable error in denying an 
increased rating in excess of 30 percent for the service-
connected shell fragment wound of the right thigh. 

In a subsequent rating decision in September 2002, the RO 
granted the veteran service connection for hearing loss 
and tinnitus.  Accordingly, the issues on appeal are as 
stated on the first page of this document.  

Furthermore, in the September 2002 decision, the RO 
assigned a 10 percent rating for the service-connected 
left knee disability, effective on April 21, 1998.  

Finally, the Board notes that it is undertaking further 
development on the issue of an increased rating for the 
service-connected residuals of a shell fragment wound of 
the right thigh pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  Therefore, 
this issue will be the subject of a later decision.  



FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the issue decided herein has 
been obtained.  

2.  The service-connected left knee disability manifested 
by degenerative joint disease is shown to be productive of 
a disability picture that more nearly approximates that of 
a functional loss due to pain with flexion limited to 30 
degrees.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service-connected left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§  4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran underwent a VA examination in December 1998.  
He had complaints that his left knee would give out on him 
and that he could only walk about one block.  The veteran 
also stated that the weather aggravated his problem.  

An examination of the left knee revealed a slight varus 
deformity and that the veteran had marked crepitus 
palpable on motion.  The examiner also noted a transverse 
scar over the patella ligament, which was well-healed.  
The veteran had good stability, anteriorly, posteriorly, 
medially, and laterally.  There was also no sensory or 
motor deficit in the left lower extremity.  

His range of motion of the knee was from zero to 100 
degrees and, the examiner stated that, during a period of 
a flare-up, symptoms could vary in frequency and that 
quantification of such changes would require examination 
during a flare-up.  The examiner diagnosed the veteran as 
having, in, part, degenerative joint disease of the left 
knee.  

The VA treatment records, dated from July 2000 through 
August 2001, note that the veteran was wearing a leg brace 
(leg unknown) and ambulated independently via a 
wheelchair.  An August 2000 radiology report revealed 
findings of severe bilateral chondrocalcinosis and early 
bilateral medical joint space narrowing of the left knee.  

Finally, the veteran underwent a VA examination in October 
2001.  He had complaints that he was afraid of falling and 
that it was difficult for him to enter and exit a car, 
kneel in church and that he suffered from fatigue and 
morning stiffness.  He also stated that during a period of 
a flare-up, he had to sit down and rest.  The veteran 
reported that his knee did not give way or pop.  

As to the veteran's left knee disability, the examiner 
reported that the veteran had a varus deformity and that 
the scars were not adhered or caused any functional or 
neurological impairment.  The knee had significant 
crepitus on palpation, but there was no tenderness on 
palpation of the scars or knee.  

His range of motion was from zero to 90 degrees "to the 
end point of pain" and there was no instability or 
effusion.  The skin was warm and dry with 2+ pedal pulses 
and reflexes, and good sensation throughout the leg.   X-
ray studies revealed severe chondrocalcinosis and moderate 
degenerative changes of the medial joint space and 
patellofemoral articulation.  

The examiner diagnosed the veteran as having a status post 
shell fragment wound in the muscle of the right thigh and 
degenerative joint disease of the left knee with loss of 
flexion increased from the last examination.  

The examiner concluded that any weakened motion, 
incoordination, or fatigability was noted in examination, 
but these factors could not be quantified in terms of 
additional loss of range of motion without prolonged 
provocative testing.  With flare-ups, the examiner 
reported that it was likely that range of motion would be 
further restricted, but that it was not possible to 
accurately estimate the additional loss of motion without 
examining the patient during such a period.  


Analysis

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the 
law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law 
and regulations have essentially been satisfied.  

In this regard, by virtue of the May 1999 Statement of the 
Case and September 2002 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and 
his representative have been advised of the law and 
regulations governing his claim, and have been given 
notice of the information, medical evidence, and lay 
evidence necessary to substantiate the claim.  
Furthermore, this case was remanded in December 2000 for 
additional development

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Likewise, the veteran underwent a VA examination 
in conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 
3.159).  

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.  

The veteran contends that his service-connected left knee 
disability is more disabling than the currently assigned 
10 percent evaluation.  

The veteran was assigned a 10 percent evaluation in 
September 2002 for evidence of early degenerative changes 
pursuant to Diagnostic Code 5010.  

Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Id.  

Pursuant to Diagnostic 5260, flexion of the leg limited to 
60 degrees warrants a noncompensable rating, flexion 
limited to 45 degrees warrants a 10 percent rating, 
flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).  

Likewise, the Rating Schedule also provides that extension 
limited to 5 degrees warrants a noncompensable rating, and 
extension limited to 10 degrees warrants a 10 percent 
rating.  Extension limited to 15 degrees warrants a 20 
percent rating, and extension limited to 20 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).  

Flexion of the knee to 140 degrees and extension to zero 
degrees is considered full range of motion.  See 38 C.F.R. 
§ 4.71, Plate II (2002).

Furthermore, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40 (2002).  

The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain 
on movement.  38 C.F.R. § 4.45 (2002).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

After carefully reviewing the evidence, the Board 
concludes that the veteran's service-connected disability 
picture more nearly approximates the criteria warranting 
the assignment of a 20 percent rating for the left knee.  

In reaching this conclusion, the Board notes that the 
veteran's actual range of motion was zero to 90 degrees.  
Although limitation of flexion to 30 degrees is required 
under Diagnostic Code 5260 to obtain a 20 percent rating, 
the Board finds that, given the veteran's complaints of 
increasing pain and fatigue, as well as any additional 
functional loss during flare-ups, his overall disability 
is more appropriately rated as 20 percent disabling.  

In this respect, the veteran stated during the December 
1998 VA examination that he could only walk about one 
block and, during the October 2001 examination, he 
reported that it was difficult for him to enter and exit 
his car and kneel at church and that he suffered from 
fatigue and morning stiffness and would have to rest 
during a period of flare-up.  

Furthermore, the October 2001 VA examiner stated that, 
while weakened motion, incoordination, and fatigability 
could not exactly be quantified in terms of additional 
loss of motion, it was likely that the veteran's range of 
motion would be further restricted.  

The examiner also noted that the veteran's range of motion 
had gotten worse since the previous VA examination, 
specifically stating that the veteran's range of motion 
was zero to 90 "to the end point of pain," and reported 
that the x-ray studies revealed findings of severe 
chondrocalcinosis.  

However, the veteran is not suffer from impairment 
reflective of ankylosis of the knee to obtain a higher 
rating pursuant Diagnostic Code 5256 or flexion limited to 
15 degrees under Diagnostic Codes 5260.  At this time, the 
veteran is not shown to have any functional limitation in 
extension of the left knee.  

Thus, following a review of the medical record in its 
entirety, the Board finds that an increased rating of 20 
percent, but not higher is for application in this case.  



ORDER

An increased rating 20 percent for the service-connected 
left knee disability is granted, subject to the 
regulations controlling the award of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

